FILED
                           NOT FOR PUBLICATION                               JUN 1 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10339

              Plaintiff-Appellee,                D.C. No. 4:10-cr-00915-RCC

 v.
                                                 MEMORANDUM*
PAUL L. WILLIAMS, a.k.a. Friday, a.k.a.
Garfield,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge and SILVERMAN and RAWLINSON,
Circuit Judges.

      Paul L. Williams appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court erred in concluding that he did not

“qualify” for a sentence reduction under Amendment 782 to the Sentencing

Guidelines. We agree that the court’s statement that Williams did not “qualify” for

a reduction is ambiguous as to whether the court believed that Williams was

ineligible for a reduction or was not deserving of one. Furthermore, assuming the

court concluded that Williams was not deserving of a reduction, the record

contains no explanation for why it reached that conclusion. Accordingly, we

vacate the district court’s order.

      The record reflects that Williams is statutorily eligible for a reduction

because his Guidelines range was lowered to 78-97 months under Amendment 782.

See 18 U.S.C. § 3582(c)(2); United States v. Leniear, 574 F.3d 668, 673 (9th Cir.

2009). Accordingly, on remand the district court shall determine whether it will

exercise its discretion to lower Williams’s sentence and explain its decision. See

United States v. Trujillo, 713 F.3d 1003, 1010-11 (9th Cir. 2013).

      VACATED and REMANDED.




                                          2                                       16-10339